Citation Nr: 0933598	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  99-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971 and from February 1973 to May 1975.  He died in August 
1998.  His awards and decorations included the Combat Action 
Ribbon for service in Vietnam.  The appellant is Veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The appellant provided testimony at a September 2001 hearing 
before the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in January 2002 and a Board 
decision dated in May 2007.  In a January 2009 Memorandum 
Decision, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's May 2007 decision and remanded the case 
to the Board.  The below action is directed in view of the 
Court's January 2009 Memorandum Decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

This matter has been the subject of multiple VA medical 
opinions.  However, in a Memorandum Decision dated in January 
2009, the Court requested that a more complete and better-
supported medical opinion be obtained for the purpose of 
adjudication of the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  
Accordingly, the Board finds that a medical opinion in 
compliance with the Court's direction, as detailed in 
indented action paragraph (2), below, would be useful in 
adjudication of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A(d).

Also, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
elaborated upon the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a Dependency and Indemnity 
compensation (DIC) claim.  In Hupp, the Court held that, when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime. The 
Court concluded that, in general, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The July 2001, May 2002, and November 
2002 VCAA notice letters issued in this case are not 
sufficient in light of the Court's more recent holding in 
Hupp.  The appellant should be provided with a new VCAA 
notice letter that fully complies with the Court's holding.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to substantiate the claim for 
entitlement to service connection for the 
cause of the Veteran's death as outlined 
by the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Specifically, the 
appellant should be informed of the 
conditions for which the Veteran was 
service-connected at the time of his 
death, an explanation of the evidence and 
information required to substantiate a DIC 
claim based on each previously service-
connected condition, and an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected. 

2.  Make arrangements with the appropriate 
VA medical facility to obtain a medical 
opinion for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that a disability of service 
origin was either the principal or 
contributory cause of death.

The reviewing physician should be advised 
that for a disability of service origin to 
be considered the primary cause of death, it 
must singly, or with some other condition, 
be the immediate or underlying cause, or be 
etiologically related thereto.

The reviewing physician should further be 
advised that in determining whether a 
disability of service origin contributed to 
death, it must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it aided or 
lent assistance to the production of death.

The Board would prefer that the physician 
who provided the September 2006 VA medical 
opinion associated with the claims file be 
requested to supplement his opinion in 
fulfilling the Board's request in this 
matter.  However, if the physician who 
provided the September 2006 VA medical 
opinion is no longer available, the task of 
providing the requested medical opinion 
should be assigned to a physician with 
expertise in cardiology.

The reviewing physician should provide an 
opinion, with rationale, as to whether the 
cause of the Veteran's death was more likely 
arteriosclerotic cardiovascular disease due 
to or as a consequence of obesity, as 
indicated in the Veteran's August 1998 death 
certificate; or cardiac arrhythmia from an 
enlarged heart with mild mitral valve 
stenosis, as indicated in the August 1998 
coroner's report; or some combination of the 
above and/or other factors entirely.  The 
reviewing physician should provide an 
adequate rationale for his or her conclusion 
as to the cause of death.

If the reviewing physician determines that 
the presumed atrial arrhythmias documented 
in service treatment records cannot be 
connected to the Veteran's death, or that 
establishment of such a connection would 
involve pure speculation or remote 
possibility, the Court of Appeals for 
Veterans Claims (Court) has requested that 
the reviewing physician provide a detailed 
rationale for such an opinion-the Court 
provided as an example of such a rationale 
that perhaps atrial arrhythmia issues 
involve a different chamber of the heart and 
are not related to ventricular arrhythmia 
(though the Court acknowledged that this 
type of medical conjecture is clearly beyond 
the competency of lay adjudicators).  

The reviewing physician should be advised 
that, as the Court noted, a medical opinion 
is not inadequate merely because it is 
inconclusive.  However, to be adequate, a 
medical opinion must state more than a 
medical conclusion that the etiology of a 
medical condition, for example, is unknown 
or unknowable-such a conclusion must be 
supported with sufficient rationale and 
explanation.  Some of the types of factors 
that a doctor might discuss in his or her 
opinion, even if ultimately inconclusive, 
are:  why the examiner finds cited studies 
persuasive or unpersuasive; whether the 
Veteran had other risk factors for 
developing the claimed condition; and 
whether the claimed condition had manifested 
itself in an unusual manner.  The Court 
asserted in this case that "[a] doctor that 
concludes that any nexus would be 
speculative must still explain to the Board 
what facts, research, and reasoning led to 
that conclusion."

This case was remanded to the Board by the 
Court because the "examiners' opinions are 
inadequate because they fail to explain why 
the causation of ventricular arrhythmia is 
unknowable and why the veteran's heart 
symptoms in service are or are not likely 
connected to cardiac death."  As such, and 
by direction of the Court, the Board must 
not be "left to guess the as to the 
rationale supporting this conclusion."  

The RO should send the claims files to the 
reviewing physician, and the reviewing 
physician should indicate that the claims 
files were reviewed.

The reviewing physician is requested to 
provide a complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



